Citation Nr: 0812988	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-28 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a left great toe disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who appears to have served on 
active duty from October 1992 to September 1996, from May 
2002 to May 2003, and from December 2003 to January 2005.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for lumbosacral spine, 
right knee, left great toe, and gastroesophageal disorders, 
and assigned 10, 10, 10, and 0 percent ratings, respectively, 
effective May 5, 2003.  A December 2007 supplemental 
statement of the case (SSOC) increased the rating assigned 
for gastroesophageal disorder to 10 percent disabling, 
effective May, 5, 2003.  

During the course of the appeal, the veteran's claims file 
has been transferred to the jurisdiction of the Oakland RO.

The issue of entitlement to an initial rating in excess of 10 
percent for gastroesophageal disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder was manifested by no 
more than a slight limitation of motion.  A moderate 
limitation of motion; or, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or, intervertebral disc syndrome with 
incapacitating episodes; or (from September 26, 2003) forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was not shown.

2.  The veteran's right knee disorder is manifested by 
traumatic and degenerative arthritis, as well as satisfactory 
evidence of pain; compensable limitation of flexion or 
extension, subluxation or instability, or impairment of the 
tibia is not shown.  

3.  The veteran's left great toe was manifested by subjective 
complaints of pain resulting in no more than moderate 
disability.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for a lumbar 
spine disorder is not warranted. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes (Codes) 5292, 5295 (prior to September 26, 
2003), and 5237 (from September 26, 2003).

2.  An initial rating in excess of 10 percent for a right 
knee disorder is not warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 
(Codes), 5003, 5010, 5014, 5256, 5257, 5258, 5260, 5261 
(2007).

3.  An initial rating in excess of 10 percent for left great 
toe disorder is not warranted. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5283 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In a July 2003 letter (prior to the adjudication on appeal) 
the appellant was advised of what type of evidence was needed 
to substantiate the claims, and of his and VA's 
responsibilities in the development of the claims.  While the 
July 2003 letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claims, it 
explained the type of evidence necessary to substantiate his 
claims and asked him to submit any such evidence.  This was 
equivalent to advising him to submit everything in his 
possession pertinent to the claims.  The September 2003 
rating decision granted service connection for lumbar spine, 
right knee, and left great toe disorders and assigned each a 
10 percent rating effective from May 5, 2003.  A December 
2006 letter informed the appellant of what was required to 
substantiate the "downstream" issue of an increased initial 
rating for lumbar spine, right knee, and left great toe 
disorders. 

The December 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the December 2006 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claims were subsequently 
readjudicated by December 2007 SSOC.  In addition, the 
February 2004 statement of the case provided notice regarding 
the specific rating criteria used to evaluate the veteran's 
disabilities.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The actions taken by VA 
have essentially cured any error in the timing of notice.  
Thus, the Board concludes that the veteran had actual 
knowledge of all notice requirements regarding increased 
rating claims.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.    Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Lumbosacral Spine Disorder

The veteran filed a service connection claim for his lumbar 
spine disorder in May 2003.  During the course of the appeal, 
the regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 26, 2003.  From 
the effective dates the veteran is entitled to a rating under 
the revised criteria.  The Board notes that from December 
2003 to January 2005 the veteran's compensation benefits were 
discontinued while he served on active duty.

Under Code 5295, the old criteria (those prior to September 
26, 2003) for lumbosacral strain assigned a 10 percent rating 
when there is characteristic pain on motion.  A 20 percent 
rating is assigned when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is assigned for 
severe strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Prior to September 26, 2003 the veteran's low back disorder 
could also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  Code 5292 provides a 10 percent rating 
when limitation was slight, a 20 percent rating when 
limitation is moderate and a 40 percent rating when 
limitation is severe. 38 C.F.R. § 4.71a.

The record did not show that the veteran had intervertebral 
disc syndrome with incapacitating episodes.  Consequently, a 
rating under Code 5293 (prior to September 26, 2003 changes) 
or Code 5243 from September 26, 2003 disc disease provisions 
is not warranted.

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated under the general formula 
for diseases and injuries of the spine.

Under the general formula a 20 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, Code 5237.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, normal extension is zero to 30 
degrees, normal left and right lateral flexion are zero to 30 
degrees, and normal left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion are the maximum that can be used for 
calculation of the combined range of motion. Id., Note 2.

Here, there is no evidence of impairment to the low back that 
would warrant a rating in excess of 10 percent either under 
Codes 5292, 5293, 5295 (prior to September 26, 2003), or Code 
5237 (from September 26, 2003).

On July 2003 VA examination, it was reported that the veteran 
had back problems since 1993, possibly as a result of heavy 
lifting.  He had complaints of pain radiating into the left 
leg.  Low back straight leg raising sign was negative 
bilaterally.  Sensation to pinprick and vibratory stimulation 
of the legs was normal.  Range of motion studies showed that 
extension was to 30 degrees, flexion was to 90 degrees, and 
lateral movement in either direction was to 25 degrees.  
Lumbar muscle tone was normal.  There was no scoliosis.  His 
gait was normal.  He could not walk on his left toe, but 
could walk on his heels.  X-rays showed that there was an old 
fracture noted at the anterior-superior margin of the L3 seen 
only in the lateral view.  Alignment of the vertebral bodies 
was well-maintained.  There were mild degenerative changes at 
L5.  The impression was chronic lumbosacral strain, minimal 
symptoms, and minimal disability.  

2005 to 2007 VA Central Health Care System treatment records 
included a May 2006 x-rays in which the static images of the 
spine were normal.  An August 2006 orthopedic consult noted 
complaints of right hip, groin, and back pain.  The veteran 
indicated that he could not fully bear weight on his right 
lower extremity.  Examination revealed that he ambulated with 
an antalgic gait with a cane.  Passive flexion was to 85 
degrees with little pain.  Straight leg raises were negative, 
but generated pain in the thigh and hip region.  He was 
distally neurovascularly intact.  An MRI of the spine 
demonstrated no acute fracture, mild degenerative changes in 
the lower lumbar spine; mild disc bulge at L4-L5; and diffuse 
bulging of his intervertebral disc at L5-S1 with small 
central protrusion observed and spinal stenosis at this 
level.  The impression was right hip and back pain of an 
unknown etiology.  

On July 2007 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that the veteran had 
numerous plain films, as well as MRIs of his back.  The 
examiner indicated that there was the suggestion of a 
fracture to the superior and anterior body of L3, however, a 
closer inspection with an MRI with T1 weighted views 
suggested fatty deposition in this area and a limbus 
vertebral sclerosis abnormality at the superior endplate of 
L3 and unrelated to fracture.  The veteran indicated that his 
back was not preventing him from working as he was not 
employed at the time of examination.  He reported that there 
were no significant flare ups as the pain was constant and 
bending made it worse.  He had problems lifting his infant 
son.  He did not have any bowel or bladder incontinence.  It 
was reported that there were no recent hospitalizations.  His 
back condition did not require any assignment of crutch, 
brace, cane, or corrective shoes.  He could walk and stand 
for up to 30 minutes at a time, but did so with aches and 
pain in his back and knee.  He had no exams demonstrating 
evidence of weakness or gait instability, calluses of the 
feet, unusual shoe wear, weight bearing misalignment of the 
Achilles tendon, or required any spinal manipulation.  
Physical examination revealed a normal gait.  He could walk 
on his toes and heels.  Normal motor strength was noted in 
all four extremities.  Reflex testing was 2+ throughout 
including 2+ at the knee and ankle jerks.  There was no 
paraspinal tenderness or evidence of kyphoscoliosis.  There 
was no spasm noted, however, loss of lordotic curve was 
noted.  Forward flexion was reduced from a normal value of 0 
to 90 degrees to that of 75 degrees.  Extension was to 30 
degrees.  Four repetitions of forward flexion failed to cause 
any reduction of joint reduction which was maintained at 75 
degrees with an overall reduction of 15 degrees.  There was 
no fatigability, weakness, or loss of coordination after four 
repetitions.  Lateral bending and rotational movements were 
all accomplished at 30 degrees with four repetitions 
revealing no reduction in joint excursion, pain, 
fatigability, or loss of coordination.  The diagnosis was 
lumbosacral strain.  Radiographs and physical examination 
revealed mild spinal canal stenosis seen at L5-S1 with plain 
film abnormality suggesting sclerosis limbus vertebral body 
at the superior endplate of L3 and unrelated to fracture due 
to mechanism of falling on the back as described in the 
service.  He currently was not a surgical candidate.  There 
was no evidence of radiculopathy based on motor impairment, 
weakness, lameness, or deformity.  The veteran's DeLuca score 
was -15 degrees of forward flexion due to recurrent spasm 
which was constant without flare-ups.  An August 2007 
addendum indicated that there were no incapacitating episodes 
in the last 12 months. 

After reviewing multiple VA records, and VA examination 
reports, the Board finds that the evidence does not show a 
moderate limitation of motion necessary to grant a higher (20 
percent) rating under Code 5292.

July 2007 VA examination report was the only record that 
noted that there were recurrent spasms; however, there was no 
objective evidence of spasm or severe lumbosacral strain.  
Other medical records included in the claims file were also 
completely negative for any type of back spasms.  Given that 
there are no objective findings of record of demonstrable 
muscle spasm, the Board finds that essentially the evidence 
did not show a severe lumbosacral strain with muscle spasm on 
extreme bending or loss of lateral spine motion, unilateral, 
in standing position, consequently, a higher (20 percent) 
rating is not warranted under Code 5295.

As forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was not 
shown by either the VA examination reports or treatment 
records, a higher (20 percent) rating is not warranted under 
the new criteria under Code 5237 (from September 26, 2003).

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for. 38 C.F.R. §§4.40, 4.45, DeLuca, supra. 

As previously indicated, as the medical evidence does not 
suggest that the veteran had intervertebral disc disease with 
incapacitating episodes, the provisions for intervertebral 
disc syndrome are not for consideration.

In summary, the veteran's service connected lumbar spine 
disorder does not warrant a rating in excess of 10 percent 
under any applicable criteria at any point during the appeal 
period.  "Staged" ratings are not warranted. 

B.  Right Knee Disorder

The veteran's right knee disorder has been rated under 
Diagnostic Code 5014 for osteomalacia.  Code 5014 provides 
that a rating should be based on the limitation of motion of 
the affected parts as arthritis degenerative.  Codes 5010, 
5003 provide for rating arthritis based on limitation of 
motion. 38 C.F.R. § 4.71a.  If limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here, a May 2003 VA treatment record noted complaints of 
right knee pain and sometimes his right knee buckled.  A June 
2003 VA MRI of the right knee revealed joint effusion and 
chronic degeneration of medial collateral ligament.  

On July 2003 VA examination, the veteran had complaints of 
continued knee pain.  It was noted that an MRI of the knee 
dated June 2003 showed chronic degeneration of the medial 
collateral ligament.  Range of motion was 0 to 130 degrees.  
There was no fluid, no crepitous, and no laxity.  There was 
tenderness medially, laterally, and inferiorly about the 
knee.  The impression was traumatic and degenerative 
arthritis of the right knee with degeneration of the medial 
collateral ligament, moderate symptoms, and minimal 
disability with progression.  

2005 to 2007 VA Central Health Care System treatment included 
a May 2006 x-rays in which the static images of the knees 
were normal.  

On July 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported complaints of low 
underlying constant pain which related over to the inferior 
aspect of the knee and sometimes surrounded the knee.  He 
indicated that he did not have any instability or falls.  He 
claimed the knee popped out of the socket on one occasion.  
He never required an orthopedic procedure or had surgery on 
his right knee.  It was reported that there were no recent 
hospitalizations.  His knee condition did not require any 
assignment of crutch, brace, cane, or corrective shoes.  He 
could walk and stand for up to 30 minutes at a time, but did 
so with aches and pain in his back and knee.  He had no exams 
demonstrating evidence of weakness or gait instability, 
calluses of the feet, unusual shoe wear, weight bearing 
misalignment of the Achilles tendon, or required any spinal 
manipulation.  On examination, his knees were bilaterally 
symmetrical.  There was no joint effusion.  Range of motion 
studies showed that flexion was to 140 degrees and extension 
was to 0 degrees.  Straight leg raises were 90 degrees 
bilaterally without any evidence of sciatica symptomatology.  
When the knee was straight, adduction was to 30 degrees and 
abduction was 45 degrees.  When the knee was flexed to 125 
degrees, internal rotation was accomplished to 45 degrees, 
and external rotation was to 40 degrees bilaterally.  There 
was no evidence of an anterior/posterior drawer sign but 
Lachman's test and McMurray's test was negative.  He was able 
to bear weight and no crepitous was noted.  The diagnosis was 
patellofemoral syndrome of the right knee with normal 
physical examination, normal radiographs, and a DeLuca score 
of 0.  

On review, range of motion findings does not meet the 
criteria for a compensable rating under either DC 5260 or 
5261. 38 C.F.R. § 4.71a (2007).  However, as traumatic and 
degenerative arthritis as well as satisfactory evidence of 
pain have been shown on VA examinations, the veteran is 
entitled to a 10 percent rating under Codes 5003, 5010, and 
5014.  

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  A 20 percent rating under Code 5258 is not warranted, 
as there is no evidence of dislocated semilunar cartilage.  A 
compensable rating under Code 5257 (for recurrent subluxation 
or lateral instability) is not warranted as there is no 
objective evidence of left knee instability. Notably, on July 
2003VA examination, the examiner specifically noted that 
there was no crepitous and no laxity.  On July 2007 VA 
examination, there was no evidence of an anterior/posterior 
drawer sign, but Lachman's test and McMurray's test was 
negative.  The veteran himself indicated that he did not have 
any instability or falls.  Also his knee condition did not 
require any assignment of crutch, brace, cane, or corrective 
shoes.  

Other rating Codes applicable to leg disability have been 
considered but as ankylosis and impairment of the tibia are 
not shown (See Codes 5256 and 5262), they do not apply.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, DeLuca, supra  8 Vet. 
App. 202 (1995).  Notably, the July 2003 VA examiner reported 
range of motion as 0 to 130 degrees and in July 2007, the VA 
examiner found that the range of motion was from 0 to 140 
degrees with a DeLuca score of 0.  Here, the Board finds that 
the veteran's subjective complaints of pain are accounted for 
by the current 10 percent rating.

In summary, a rating in excess of 10 percent for right knee 
disorder is not warranted under any of the applicable rating 
criteria at any point throughout the appeal period. There is 
a preponderance of the evidence against this claim and it 
must be denied.

C.  Left Great Toe Disorder

On July 2003 VA examination, it was noted that the veteran 
had a crush injury to his left foot in 1992.  He had a cast 
on for one month and a pin was put in place to immobilize the 
fracture.  After the cast was removed, there was a lot of 
pain in the foot and toe and an operation to remove the pin 
took place after the toe was re-injured.  Since then, he had 
intermittent increasing pain in the left great toe.  Range of 
motion studies showed toe extension to 20 degrees and flexion 
to 10 degrees.  There was tenderness to palpation around the 
7.5 cm scar on the dorsum of the toe.  The impression was 
fracture of the left great toe with operative treatment and 
cast; subsequent removal of the pins with pain in the left 
foot; and moderate disability with slight progression.  

On July 2007 VA examination, it was noted that the claims 
file was reviewed.  It was reported that there were no recent 
hospitalizations.  The veteran had complaints of low level 
pain with flare-ups only two to three times per month.  He 
indicated that he had no gait instability or problems walking 
with this.  His toe condition did not require any assignment 
of crutch, brace, cane, or corrective shoes.  He had no exams 
demonstrating evidence of weakness or gait instability, 
calluses of the feet, unusual shoe wear, weight bearing 
misalignment of the Achilles tendon, or required any spinal 
manipulation.  Examination of the left foot showed that there 
was no deformity.  He was able to stand on his toes with 
dorsiflexion accomplished at 20 degrees.  Plantar flexion was 
to 45 degrees, eversion was to 20 degrees, and inversion was 
to 30 degrees with repetitive motions greater than four 
creating no loss of joint instability, pain, loss of 
coordination or reduction in joint excursion. There was a 
nontender scar.  There was no pain at the Achilles tendons.  
There were no degrees of valgus deformity noted.  The 
examination of the forefoot and midfoot alignment was normal.  
After examination and x-rays, the diagnosis was left great 
toe fracture without any foot deformity, normal physical 
examination, and a DeLuca score of 0.  Radiographs were 
normal.  

The veteran's service-connected left great toe disorder 
disability is rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Code 5283.  Under Code 5283, malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent rating 
if moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  A note to Code 5283 provides 
that a 40 percent rating is warranted with actual loss of use 
of the foot.

The words "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "moderate" or "severe" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

Review of the pertinent evidence shows the veteran's service-
connected left great toe disorder is manifested primarily by 
subjective complaints of pain.  On July 2003 VA examination 
the veteran's great toe range of motion was flexion to 10 
degrees and extension to 20 degrees; the disorder was 
described as moderate.  On July 2007 VA examination, the 
veteran was able to stand on his toes with dorsiflexion to 
20 degrees; plantar flexion was to 45 degrees with no loss of 
joint instability, pain loss of coordination or reduction in 
joint excursion on repetitive motion.  The forefoot and 
midfoot alignment was normal.  After examination and x-rays, 
the diagnosis was left great toe fracture without any foot 
deformity, normal physical examination, and a DeLuca score of 
0.  Radiographs were normal.  

In evaluating the veteran's claim under Code 5283, the Board 
finds there is no evidence of record which shows that the 
disability picture presented more nearly approximates 
moderately severe malunion or non-union of the tarsal or 
metatarsal joints, so as to warrant the next higher (20 
percent) rating.  There is a preponderance of the evidence 
that shows that the left great toe disorder cause no more 
than moderate disability and thus do not warrant a rating in 
excess of 10 percent.

To afford the veteran every consideration as to an increased 
rating, the Board has reviewed the possibility of a rating 
under any other potentially applicable diagnostic codes.  
Under Code 5294, a foot injury warrants a 10 percent rating 
if moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.  As 
discussed above, this disability causes no more than moderate 
disability, given that it is manifested by subjective 
complaints of pain.  Therefore, rating under Code 5294 is of 
no benefit to the veteran.

Under 38 C.F.R. §§ 4.40, 4.45 and governing caselaw (DeLuca 
v. Brown, 8 Vet. App. 202 (1995)), the Board is required to 
consider such factors as pain, swelling, weakness, and excess 
fatigability when determining the appropriate rating for a 
disability under limitation-of-motion diagnostic codes.  In 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Furthermore, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  The Board has considered the 
veteran's the application of the DeLuca guidelines in this 
matter, and again notes that the VA examiner found no 
evidence of functional limitation attributable to this 
disability beyond what was already considered in the assigned 
10 percent rating.  Therefore, the Board finds that an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

On close review of the entire record the Board found no 
distinct period during which the criteria for a higher rating 
were met.  See Fenderson, supra.  For the reasons and bases 
set forth above, the Board finds that there is a 
preponderance of the evidence that shows that the veteran is 
not entitled to an initial rating in excess of 10 percent for 
this disability, and that the benefit-of-the-doubt rule is 
not for application.

D.  Extraschedular Considerations

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 38 
C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's lumbar spine, right 
knee, and left great toe disorders.  There is no objective 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.


ORDER

An initial rating in excess of 10 percent for a lumbar spine 
disorder is denied.

An initial rating in excess of 10 percent for a right knee 
disorder is denied 

An initial rating in excess of 10 percent for a left great 
toe disorder is denied.


REMAND

It appears that pertinent medical evidence remains 
outstanding.  On July 2007 VA examination an endoscopy was 
performed and the veteran was diagnosed with gastroesophageal 
reflux disease (GERD).  The examiner specifically noted that 
an upper GI series was to be performed and that the veteran's 
GERD symptomatology would be reevaluated by the upper GI.  
However, no upper GI report with current symptomatology has 
been associated with the claims file.  As such record may 
have some bearing on the veteran's claim and is 
constructively of record, if such a report exists it must be 
obtained.  

On July 2007 VA examination, the examiner indicated that some 
of the veteran's symptoms were related to a nonservice-
connected disorder, or capsular swelling due to steatosis due 
to obesity and possibly influenced by heavy alcohol intake in 
the past.  As it is not clear which symptoms are attributable 
to his service-connected gastroesophageal disorder and which 
symptoms are associated with a nonservice-connected 
disability, a new VA examination is necessary for 
clarification.

It is also noteworthy that as this is an appeal from the 
initial ratings assigned with the grant of service 
connection, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
GERD from May 2003 to the present, then 
obtain records of such treatment from all 
sources identified, specifically 
including, but not limited to, the upper 
GI series report from VA and any other 
treatment records from VA Central 
California Health Care System.  

2.  The veteran should be afforded a VA 
gastrointestinal disorder examination to 
determine the severity of his service-
connected gastroesophageal disorder.  The 
veteran's claims folders must be reviewed 
by the examiner in conjunction with the 
examination.  Any necessary tests should 
be performed.  As capsular swelling due to 
steatosis has been diagnosed, but is not 
service-connected, the examiner should, to 
the extent possible, distinguish symptoms 
of the service-connected gastroesophageal 
disorder from those due to other, 
nonservice-connected, conditions.  If it 
is not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
The examiner must be furnished a copy of 
the applicable criteria under 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2006), and 
must comment as to the presence or absence 
of each symptom and findings required 
under the criteria for 30 and 60 percent 
ratings, and the frequency and severity of 
each symptom and findings noted.  The 
examiner must explain the rationale for 
all opinion given.

3. The RO/AMC should then readjudicate the 
claim.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


